DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record US 2019/0342912 A1 to Priyanto et al. (hereinafter “Priyanto”) discloses at least one information block is received from a base station of a network, the at least one information block indicating one or more first resources and one or more second resources for a random-access procedure, the second resources being offset from the first resources by a time gap. A preamble of the random-access procedure is transmitted to the base station using the one or more first resources and data is transmitted to the base station using the one or more second resources.
Priyanto does not explicitly disclose a method performed by a terminal for a 2-step random access procedure in a wireless communication, the method comprising: receiving, from a base station, a message including information on whether physical random access channel (PRACH) occasions for a 4-step random access type is shared with a 2-step random access type, identifying whether the PRACH occasions for the 4-step random access type is shared with the 2-step random access type based on the message; in case that the PRACH occasions for the 4-step random access type is shared with the 2-step random access type, transmitting, to the base station, a message A including preambles based on a first configuration of PRACH occasions, wherein the first configuration of PRACH occasions is common for the 4-step random access type and the 2-step random access type; and in case that the PRACH occasions for the 4-step random access type is not shared with the 2-step random access type, transmitting, to the base station, a message A including preambles based on a second configuration of PRACH occasions, wherein the second configuration of PRACH occasions is separately configured for the 2-step random access type.
Priyanto does not explicitly disclose a method performed by a base station for a 2-step random access procedure in a wireless communication, the method comprising: identifying whether physical random access channel (PRACH) occasions for a 4-step random access type is shared with a 2-step random access type for a terminal; transmitting, to the terminal, a message including information on whether the PRACH occasions for the 4-step random access type is shared with the 2-step random access type, in case that the PRACH occasions for the 4-step random access type is shared with the 2-step random access type, receiving, from the terminal, a message A including preambles based on a first configuration of PRACH occasions, wherein the first configuration of PRACH occasions is common for the 4- step random access type and the 2-step random access type; and in case that the PRACH occasions for the 4-step random access type is not shared with the 2-step random access type, receiving, from the terminal, a message A including preambles based on a second configuration of PRACH occasions, wherein the second configuration of PRACH occasions is separately configured for the 2-step random access type.
Accordingly claims 16-17, 19-21, 23-25, and 27-30 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 16-17, 19-21, 23-25, and 27-30 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/Examiner, Art Unit 2476